Detailed Action
1.	Claims 1-20 are pending in this Application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-6, 9,11-16 and 19 are rejected under 35 U.S.C.2(a)(1)/102(a)(2) as being anticipated by DAVIDSON TAL et al., (hereafter DAVIDSON), JP 4971615 B2, published on 07/11/2012.
As to  Claim 1, DAVIDSON teaches A system (Abstract, A System And Method For Editing An In-vivo Captured Image Stream) comprising: one or more processors; and one or more non-transitory computer-readable storage devices storing computing instructions configured to run on the one or more processors and perform ( page 2 section Best mode, last paragraph,  a general purpose computer (including a processor) selectively activated or reconfigured by a computer program stored in  a computer readable storage medium): 
capturing two or more images of an item in a sequence ( page 7 last three paragraphs,  A method for generating a summary video stream from a set of images captured in vivo); 
extracting one or more groups of images from the two or more images of the item in the sequence ( page 7 last paragraph, Automatic to display a subset of images from a set of captured images by selecting one image from each group of a predetermined number of consecutive images within a subset of images); 
converting at least one group of the one or more groups of images into a video file( page 7 last three paragraphs select  a subset of image from the set of images and convert the  subset of images as a summary video stream that summarizes the video stream of the set of images); and 
coordinating displaying, on a user electronic device of a user, a virtual display of the item, the virtual display of the item comprising the video file (page 7 last paragraph   a display for displaying the selected subset of images as a summary video stream that summarizes the video stream of the set of images).

As to  Claim 2, DAVIDSON teaches  the computing instructions are further configured to perform: encoding each respective image of the two or more images with information indicating a respective position in the sequence of each respective image of the two or more images (page 5 par graph 5, a rule that selects frames according to parameters. The parameters may be numerical based, such as selecting one image for every 100 or 200 images generated for display. The user can also define and create editing methods according to specific needs and select how many or which specific frames to display); and
 extracting the one or more groups of images  (page 5 paragraph 5, selecting one image for every 100 or 200 images generated and display the selected image)comprises: 
using the respective position in the sequence of each respective image of the two or more images to extract the one or more groups of images from the two or more images of the item in the sequence (page 5 paragraph 6,  the user can also define and create editing methods according to specific needs and select how many or which specific frames to display. The user can also define and create editing methods according to specific needs and select how many or which specific frames to display. A particular time frame may be set for each body part, for example displaying every third image generated from the esophagus and every thirty images generated from the stomach lumen. ).

As to  Claim 3, DAVIDSON teaches  extracting the one or more groups of images comprises: re-ordering the sequence such that images of the two or more images in a single group are ordered in one or more subsequences in the sequence  (page 8 lines 20-35, 
receiving a set of images captured by an in-vivo device, generating a moving
 image stream of the set of images, and each group of a predetermined number of consecutive images within a subset of the plurality of images of the set of images A data processor that automatically selects to display a subset of images from a set  of captured images by selecting one image from, selecting images captured within at least two  different biological regions).

As to  Claim 4, DAVIDSON teaches  images in each subsequence of the one or more subsequences in the sequence are in an order of capture (page 5, paragraph 4, the link include  the relative time or image frame number at which the image was captured.   Thus, image frame number indicates the order of the frames  In an alternative embodiment, a set or series of images may be stored in the annotation).

As to  Claim 5, DAVIDSON teaches  extracting the one or more groups of images comprises: encoding a respective group identity for each respective image of the two or more images into the two or more images of the item in the sequence (page 8 lines 20-35, Automatic to display a subset of images from a set of captured images by selecting one image from each group of a predetermined number of consecutive images within a subset of images of the set, wherein select images with similarities to existing images for display, select images based on color discrimination criteria, and based on image quality).  

As to  Claim 6, DAVIDSON teaches a software application configured to run on the user electronic device of the user  (page 4 second paragraph,  FIG. 1 showing a schematic diagram of an in-vivo image processing system that includes data processor 14 , wherein a  software that controls the data processor 14 includes C ++ language, and possibly code written in additional language) and perform: 
receiving the video file at the user electronic device of the user ( the image processing system includes a monitor 18.  Three windows are presented to the user on the monitor 18 when displaying a video. The image window provides a moving image or a still portion of the image);
 	identifying the at least one group of the one or more groups in the video file; 
and coordinating displaying, on the user electronic device of the user (page 7 last paragraph Receiving a set of images captured by an in-vivo device, generating a moving image 
stream (video)  of the set of images, and each group (each video) of a predetermined number of consecutive images within a subset of the plurality of images of the set of images) the virtual display comprising images from the at least one group of the one or more groups( page 8 line 19,  A system  for generating a summary video stream from a set of images captured in vivo).  
As to  Claim 9, DAVIDSON teaches an automated photography studio configured to perform: capturing the two or more images of the item in the sequence (page 7 last paragraph Automatic to display a subset of images from a set of captured images by selecting 
one image  from each group of a predetermined number of consecutive images within a subset of images of the set).  

Claim 11 is rejected the same as claim 1 except claim 11is directed to a method claim. Thus, argument analogous to that presented above for claim 1 is applicable to claim 11.

Claim 12 is rejected the same as claim 2 except claim 12 is directed to a method claim. Thus, argument analogous to that presented above for claim 2 is applicable to claim 12.

Claim 13 is rejected the same as claim 3 except claim 13 is directed to a method claim. Thus, argument analogous to that presented above for claim 3 is applicable to claim 13.

Claim 14 is rejected the same as claim 4 except claim 14 is directed to a method claim. Thus, argument analogous to that presented above for claim 4 is applicable to claim 14.

Claim 15 is rejected the same as claim 5 except claim 15 is directed to a method claim. Thus, argument analogous to that presented above for claim 5 is applicable to claim 15.

Claim 16 is rejected the same as claim 6 except claim 16 is directed to a method claim. Thus, argument analogous to that presented above for claim 6 is applicable to claim 16

Claim 19 is rejected the same as claim 9 except claim 19 is directed to a method claim. Thus, argument analogous to that presented above for claim 9 is applicable to claim 19.

Claim Rejections - 35 USC § 103
6.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.         Claims 7-8, 10,17-18 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over DAVIDSON, JP 4971615 B2, in view of YONECHI OSAMU, (hereafter YONECHI),  
JP2006224927 A, published 08/31/2006. 

Regarding claim 7, while DAVIDSON teaches the limitation claim 1, but fails to teach the limitation of claim 7.

On the other hand in the same field of endeavor method of analyzing image captured by a moving camera of  YONECHI teaches a group of images showing an interior of the item (page 3 and page 7 first paragraphs, a vehicle periphery visualizing device captures the surroundings of the vehicle 11 including a visual field range that is a blind spot for a driver at a parking lot, an intersection with poor visibility, and the like, as shown in FIGS. 1 and 2. A plurality of cameras 13a to 13c attached to image the outside, a camera
 electronic control unit 15 that receives video signals from the cameras 13a to 13c and performs predetermined signal processing such as image processing. Tus, the cameras mounted in   vehicle 11  capture the interior  of  vehicles (such as picture of the derives)  approaching and passing vehicle 11)
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate  a wide viewing angle lens such as a fisheye lens in  the camera taught by YONECHI into DAVIDSON. 
The suggestion/motivation for doing so allows user of DAVIDSON to aquaria  efficiently a large amount of  image data through a wide field of view that allows to  overcome a problem of blind spots. Thus, the  summary video stream that summarizes the video stream of the set of images taught by DAVIDSON is free of blind spot.  

As to  Claim 8, YONECHI teaches  each group of the one or more groups of images are taken with a different camera (page 7 paragraph 5,  reduction, movement,
rotation, and deformation on at least one of the images captured by the plurality 
of cameras and displays the processed image on the display unit).  

As to  Claim 10, YONECHI teaches capturing the two or more images of the item in the sequence comprises: capturing the two or more images of the item in the sequence by rotating the item(page 7 paragraph 5,  reduction, movement, rotation, and deformation on at least one of the images captured by the plurality  of cameras and displays the processed image on the display unit). 

Claim 17 is rejected the same as claim 7 except claim 17 is directed to a method claim. Thus, argument analogous to that presented above for claim 7 is applicable to claim 17

Claim 18 is rejected the same as claim 8 except claim 18 is directed to a method claim. Thus, argument analogous to that presented above for claim 8 is applicable to claim 18

Claim 20 is rejected the same as claim 10 except claim 20 is directed to a method claim. Thus, argument analogous to that presented above for claim 10 is applicable to claim 20.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699